Citation Nr: 0401585	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-11 305	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical and 
Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen the veteran's claim of entitlement to 
service connection for skin cancer, claimed as due to 
radiation exposure.

2.  Whether new and material evidence has been received which 
is sufficient to reopen the veteran's claim of entitlement to 
service connection for prostate cancer, claimed as due to 
radiation exposure.

3.  Whether new and material evidence has been received which 
is sufficient to reopen the veteran's claim of entitlement to 
service connection for chronic lymphocytic leukemia, claimed 
as due to radiation exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  The veteran's appeal is currently 
within the jurisdiction of the RO in Fargo, North Dakota.

Procedural history

The veteran served on active duty from February 1942 to 
November 1945.  The veteran served in the Hiroshima area 
during the American occupation of Japan.

A claim of entitlement to service connection for prostate 
cancer was denied by the RO in May 1982, September 1989 and 
May 2000.  A claim of entitlement to service connection for 
chronic lymphocytic leukemia was denied by the RO in January 
1994 and May 2000.  A claim of entitlement to service 
connection for skin cancer was denied by the RO in May 2000.

In August and December 2001, the RO received requests from 
the veteran to reopen his claims of entitlement to service 
connection for skin cancer, prostate cancer and chronic 
lymphocytic leukemia.  In a May 2002 rating decision, the RO 
declined to reopen the claims.  The veteran disagreed with 
the May 2002 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in April 2003.  

The Board notes that the veteran requested a local RO hearing 
in his April 2003 substantive appeal (VA Form 9).  However, 
he withdrew his request for a formal hearing in favor of an 
informal conference with the Decision Review Officer at the 
Fargo, North Dakota RO.  That informal conference was 
conducted in June 2003 with the veteran's representative 
present.  A report of the informal conference is associated 
with the veteran's VA claims folder.  

Upon motion of the veteran's accredited representative, and 
due to the veteran's advancing age, this case has been 
advanced on the Board's docket.  See 38 C.F.R. § 20.900(c) 
(2003).


FINDINGS OF FACT

1.  In an unappealed May 2000 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
skin cancer, prostate cancer and chronic lymphocytic 
leukemia. 

2.  Evidence received since the May 2000 rating decision 
consists of recent medical treatment records, copies of 
articles submitted by the veteran and the veteran's own 
statements.

3.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim has not been received since the RO's May 2000 
rating decision.


CONCLUSIONS OF LAW

1.  The RO's May 2000 decision denying service connection for 
skin cancer, prostate cancer and chronic lymphocytic leukemia 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).

2.  Since the May 2000 decision, new and material evidence 
has not been received, and the claims of entitlement to 
service connection for skin cancer, prostate cancer and 
chronic lymphocytic leukemia are not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for chronic lymphocytic 
leukemia.

The veteran seeks to reopen claims of entitlement to service 
connection for skin cancer, prostate cancer and chronic 
lymphocytic leukemia, all claimed as being due to radiation 
exposure in service.  As was noted by the Board in the 
Introduction, these claims have been denied by VA in the 
past, most recently, prior to the current appeal, in May 
2000. 

Because these issues involve essentially the same evidence, 
pertinent law and regulations, theory of causation and 
outcome, the Board will address them in a common discussion, 
noting where appropriate critical differences and 
distinctions pertinent to any particular issue.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 

The Board observes that the veteran was notified by the May 
2000 and prior final decisions, by the May 2002 rating 
decision, and by the February 2003 statement of the case 
(SOC) of the pertinent law and regulations, of the need to 
submit additional evidence to reopen his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, a letter was sent to the veteran in 
August 2001, with a copy to his representative, which 
specifically informed him that his claims had been previously 
denied, that he needed to submit new and material evidence if 
he wished to reopen them, and which provided examples of the 
kinds of evidence that would support reopening the claims.  
The Board notes that, although this letter did not address 
the duty to assist and did not address the evidence necessary 
to substantiate the claims in the event that they were 
reopened, the Board has determined that, in the veteran's 
specific case, such requirements do not apply.  See Holliday 
v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].   
As stated elsewhere in this decision, VA's statutory duty to 
assist does not attach until a claim is reopened.  As will be 
discussed in more detail below, the veteran's claims have not 
been reopened.  Therefore, the duty to assist does not apply 
at this stage of the case.  Similarly with respect to a 
discussion of the evidence necessary to substantiate a 
reopened claim, the Board finds that such a discussion has no 
relevance in the absence of a reopened claim.  The August 
2001 letter properly notified the veteran that he was 
responsible for submitting new and material evidence to 
reopen his denied claims, and in the veteran's case, such 
notice was adequate.  

The Board finds that the documents noted above properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to reopen the 
claims, and they properly indicated that the duty to assist 
the veteran did not attach until the claim was reopened.  The 
Board notes that, even though the August 2001 letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in May 2002, prior to the expiration of 
the one-year period following the August 2001 notification of 
the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
Cf. Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003) [holding generally that 38 C.F.R. §§ 
3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent they 
provide a claimant "not less than 30 days" to respond to a 
VCAA notification letter because the regulations are contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence].  The recently enacted Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit the Secretary 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.  

In this case, the August 2001 letter sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

For certain chronic disorders, to include leukemia and 
malignant tumors, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).

Service connection-radiation exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 
C.F.R. § 3.309(d) (2003).  Second, "radiogenic diseases" may 
be service connected pursuant to 38 C.F.R. § 3.311 (2003).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  This concepts will be discussed 
in greater detail immediately below.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2003).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) (2003).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2003).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii) (2003).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2003).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5) (2003).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044, reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a).  The veteran filed his claim to reopen 
on August 16, 2001, prior to the effective date of the 
revised regulation.  Accordingly, the earlier version of the 
law, discussed immediately below, remains applicable in this 
case. 

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a) (2001).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins, 12 Vet. App. 209.

Analysis

As an initial matter, as discussed above service connection 
may be established if chronic lymphocytic leukemia and other 
cancers were manifested within a year after the veteran's 
separation from service.  See 38 C.F.R. § 3.309(a) (2003).  
The medical evidence of record does not show that these 
diseases had their onset within the one-year presumptive 
period following the veteran's discharge from the service, 
and the veteran does not appear to so contend.  Nor does the 
veteran appear to contend that the three claimed disabilities 
are related to any incident of service aside from his 
exposure to radiation.  The Board's inquiry, therefore, will 
be focused on his radiation claim.

The veteran's claim was last finally denied in May 2000.  As 
discussed in detail above, before the Board can evaluate the 
merits of a previously denied claim, it must first determine 
whether a claimant has submitted new and material evidence 
with respect to that claim.  See Elkins, 12 Vet. App. at 218-
19.  After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for skin cancer, prostate cancer and chronic 
lymphocytic leukemia.  

As noted above, there are three methods by which service 
connection can be established for radiation exposed veterans.  
Service connection will be granted to radiation-exposed 
veterans who have one of the types of cancer enumerated under 
38 C.F.R. § 3.309(d) (2003) [method (1)].  Service connection 
will be granted for any "radiogenic diseases," pursuant to 38 
C.F.R. § 3.311, provided the Under Secretary for Benefits 
determines, based on a dosage estimate, that such radiogenic 
disease(s) resulted from exposure to radiation in service 
[method (2)].  Service connection will be granted under 38 
C.F.R. § 3.303(d) when it is established that any disability 
diagnosed after discharge is the result of the veteran's 
active service or any incident thereof, to include radiation 
exposure.  See Combee, 34 F.3d 1039 [method (3)].  

At the time of the May 2000 rating action, the evidence then 
of record established that the veteran was a "radiation-
exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3), in 
that he served in the Hiroshima area during the American 
occupation of Japan.  The evidence as of May 2000 also showed 
that the veteran had cancer of the prostate and skin, and 
chronic lymphocytic leukemia.  However, the evidence did not 
show that the veteran had one of the types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans under 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d) (2003).  The Board observes in that connection 
that although leukemia is one of the disease listed in 
38 C.F.R. § 3.309(d), the type of leukemia the veteran has 
been diagnosed with, chronic lymphocytic leukemia, is 
specifically exempted from the provisions of 38 C.F.R. 
§ 3.309(d).  Thus, the requirements established for method 
(1), 38 C.F.R. § 3.309(d), were not met in May 2000.  

The veteran's skin cancer and prostate cancer are considered 
radiogenic diseases for purposes of 38 C.F.R. § 3.311 
[subsection (b)(2)(xxiv) includes "[a]ny other cancer" but 
subsection (b)(2)(i) specifically excludes chronic 
lymphocytic leukemia].  However, an opinion of record by VA's 
Under Secretary for Health, based on the dose estimates 
provided by the Defense Threat Reduction Agency, was that it 
was "unlikely that the veteran's prostate cancer, squamous 
cell skin cancer, or his chronic lymphocytic leukemia can be 
attributed to exposure to ionizing radiation in service."  
Based on that opinion and a review of the evidence in its 
entirety, the Under Secretary for Benefits determined that 
there was "no reasonable possibility that the veteran's 
disabilities were the result of radiation exposure in 
service."  Thus, the requirements established for method (2) 
under 38 C.F.R. § 3.311were also not met in May 1980.

The evidence in May 2000 also did not include competent 
medical evidence that purported to link the veteran's 
currently diagnosed skin cancer, prostate cancer or chronic 
lymphocytic leukemia to the veteran's military service or any 
incident thereof, including radiation exposure.  Thus method 
(3), service connection under the provisions of 38 C.F.R. 
§ 3.303(d), was not met.

The evidence submitted after the May 2000 denial similarly 
does not establish the requirements necessary for service 
connection through any of the three methods discussed above.  
This evidence consists of statements from the veteran; 
articles from several service organization publications which 
discuss radiation exposure claims and diseases associated 
with radiation exposure; and clinical records clinic dated in 
October 2002.

The clinical reports essentially show that the veteran's 
prostate cancer is returning.  An October 2002 examination 
report shows a diagnosis of recurrent adenocarcinoma of the 
prostate.  However, a diagnosis of prostate cancer was 
already established prior to May 2000.  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993).  

With respect to the articles submitted by the veteran, the 
Board acknowledges that medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The articles submitted by the veteran discuss which diseases 
are covered under VA regulations related to radiation 
exposure claims.  These articles, however, are general in 
nature and they do not provide any information specific to 
the veteran's case.  Most significantly with respect to the 
matter of submission of new and material evidence, these 
articles do not add anything to the record concerning the 
veteran's medical diagnoses, nor do they provide a dose 
estimate for the veteran.  Accordingly, the articles 
submitted by the veteran do not relate to any unestablished 
fact necessary to substantiate the claims and are not new and 
material.

Statements from the veteran, although continuing to contend 
that there is a relationship between his in-service exposure 
to radiation and his current disabilities, cannot be 
considered new and material.  Laypersons are capable of 
testifying as to symptoms, but not as to the proper diagnosis 
or date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Indeed, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation, or in this case, of 
aggravation of a preexisting disease, cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the May 2000 denial 
of the veteran's claims, while not previously of record, is 
not new and material in that is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  Accordingly, 
since new and material evidence has not been received the 
veteran's claim of entitlement to service connection for skin 
cancer, prostate cancer and chronic lymphocytic leukemia are 
not reopened.  The benefit sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim. The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for skin cancer is 
not reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for prostate 
cancer is not reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for chronic 
lymphocytic leukemia is not reopened.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



